ORDER
PER CURIAM:
Mother appeals the order terminating her parental rights as to her children, J.T., B.B. and T.R.1 The trial court found clear, cogent and convincing evidence that it was in the best interest of the children to be placed in the care of the Missouri Division of Family Services for foster care until such time as they can be adopted.
After reviewing the complete record and authorities relied upon, we find the trial court did not err in terminating the mother’s parental rights. An extended opinion would have no precedential value. The parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order affirming the judgment of the trial court.
The judgment is affirmed pursuant to Rule 84.16(b).

. The rights of the natural father of B.B. (who is also the legal father of T.R.) were also terminated by the court below, but he takes no part in this appeal. The natural fathers of J.T. and T.R. are both deceased.